Citation Nr: 9905249	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-10 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation for additional disability arising 
from a left ulnar nerve transposition under the provisions of 
38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1952 to July 
1956, and from June 1966 to October 1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
Regional Office (VARO).  This claim was initially remanded to 
VARO for additional development in October 1997.  However, 
the claims folder was subsequently returned to the Board 
without the requested development and, therefore, it was 
remanded a second time.  This case has now been returned to 
the Board with the requested development completed.


FINDING OF FACT

Competent evidence of additional disability has not been 
presented.


CONCLUSION OF LAW

A well grounded claim for compensation for additional 
disability arising from a left ulnar nerve transposition 
under the provision of 38 U.S.C.A. § 1151 (West 1991) has not 
been presented.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.358 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the VA treatment reports of record discloses that 
the appellant underwent a left ulnar nerve transposition on 
April 23, 1992, on an ambulatory surgery basis.  In a signed 
and dated document, the appellant authorized this procedure.

Treatment records prior to the April 1992 surgery reflect 
that the appellant complained of numbness of the two fingers 
on the left hand.  He denied pain or trauma.  Reflexes were 
intact and grip strength was fairly good in the left hand.  
There was mild Tinel's at the ulnar groove.  The impression 
was left ulnar neuropathy.

Treatment records dated after the April 1992 surgery reflect 
that, in May 1992, the incision was healing well with some 
mild local reaction to stitches.  In July 1992, there was a 
well-healed incision; the appellant complained of numbness, 
but no other problems.  In June 1993, an electromyogram 
revealed mild compressive neuropathy of the left ulnar nerve 
at the elbow.  The results of this study were noted to be 
slightly worse in comparison to the study of December 1991.  
In September 1993, the appellant was evaluated for cramping 
and numbness in the ulnar distribution of the left hand; some 
asymmetry in the supraclavicular area was found.  Clinical 
findings indicated that there was minimal reflex and 
increased symptoms to include decreased use of left hand 
along with diminished grip and feeling.  Treatment records 
dated March 1994 were positive for carpal tunnel syndrome.

Report of VA examination dated March 1998 reflects that the 
appellant has left ulnar neuropathy with symptoms that 
fluctuate in severity.  It was noted that the appellant did 
not give a history of definite progressive worsening and that 
the natural history of ulnar neuropathy has never been 
completely clarified.  It was further noted that the it was 
not unusual to see patients with persistent symptoms after 
transposition of the ulnar nerve.  The examiner wrote that 
"I cannot say with any degree of certainty whether this 
man's persistent deficit represents the natural course of his 
disease or a surgical complication."  In a June 1998 
addendum to this report, the examiner wrote, following a 
review of the claims folder, that "I see no definite 
evidence of a surgical complication."

The appellant contends that he has additional left arm 
disability due to the April 1992 ulnar nerve transposition, 
to include cramping, numbness, and drawing of the left hand.  
Therefore, he believes that he should be awarded additional 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991).


ANALYSIS

38 U.S.C.A. § 1151 (West 1991) provides that a veteran who 
has been injured as the result of VA medical or surgical 
treatment, and not as a result of the veteran's own willful 
misconduct, shall be awarded compensation if that injury 
results in additional disability, in the same manner as if 
such disability were service-connected.

The Board notes that in Brown v. Gardner, 115 S.Ct. 552 
(1994), the U.S. Supreme Court held that 38 C.F.R. 
§ 3.385(c)(3) was not consistent with the plain language of 
38 U.S.C.A. § 1151 (West 1991) with respect to the presence 
of fault or accident requirement.  (The requirement that a 
claimant demonstrate negligence or fault on the part of VA 
has been added to the regulation, and is effective for those 
claims filed on or after October 1, 1997).  However, the 
validity of the remainder of the implementing regulation has 
not been questioned.  See Gardner, 115 S.Ct. 552, 556 n.3 
(1994).

The remaining relevant section of 38 C.F.R. § 3.358 (1998), 
provides that in determining whether additional disability 
exists following medical or surgical treatment, the physical 
condition for which the beneficiary sought treatment will be 
compared with the physical condition resulting from the 
disease or injury on which the claim for benefits is based.  
38 U.S.C.A. § 3.358(b)(1), (b)(1)(i), (ii) (1998).  The 
regulation further provides that compensation is not payable 
for the continuance or natural progress of the disease or 
injury for which surgical or medical treatment was 
authorized.  38 C.F.R. § 3.358(b)(2) (1998).  Furthermore, in 
determining whether such additional disability resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of medical treatment, the 
following consideration will govern:  it will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1) (1998).

In March 1995, the VA issued an interim rule amending 
38 C.F.R. § 3.358.  In pertinent part, 38 C.F.R. 
§ 3.358(c)(3) was revised to read as follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative: "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1998).

Essentially, it has been concluded that where additional 
disability is established to be the result of disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of surgical or medical treatment 
provided by the VA, and which is found to not be a necessary 
consequence of the surgical or medical treatment compensation 
pursuant to 38 U.S.C.A. § 1151 (West 1991) is warranted.

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent  to the claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 1991 
& Supp. 1998).
An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993). 

In the instant case, competent evidence has not been 
submitted suggesting that any of the increased symptoms 
reported by the appellant after his April 1992 ulnar nerve 
transposition surgery were an unnecessary result of that 
surgical treatment.  Furthermore, the 1998 report of VA 
examination reflects that the appellant did not give a 
history of definite progressive worsening and that it was not 
unusual to see patients with persistent symptoms after 
transposition of the ulnar nerve.  Absent competent evidence 
that the appellant's symptoms are anything other than the 
continuance or natural progress of the disease or injury for 
which his surgical treatment was authorized, the Board finds 
that the claim is not well grounded.  The appellant's own 
statements are not competent evidence of additional 
disability.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Moreover, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

The Board stresses that it is not making any determinations 
with respect to the credibility of the appellant's assertions 
as to the symptoms he had before and after his surgery.  
However, even accepting his assertions as true, he has not 
submitted competent evidence that could plausibly establish 
that these symptoms were not expected (i.e. other than 
natural progress of his condition) or not simply coincidental 
with his surgical treatment.  Absent such evidence, the 
appellant has not submitted as well grounded claim, as a 
matter of law, for section 1151 benefits.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  This 
obligation was successfully completed by VARO in its February 
1996 statement of the case and subsequent supplemental 
statements of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the section 1151 claim for 
compensation.


ORDER

Compensation for additional disability arising from a left 
ulnar nerve transposition under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

- 7 -


